DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7 – 10, 12 – 16, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Remisch (U.S. 20170144558).

Regarding claim 1, Remisch teaches a charging system for an electric vehicle (shown in figure 1). 
Remisch teaches comprising: a power supply (shown in figure 1 defined as a charging station item 14).
Remisch teaches a charging cable having a first end and a second end, the first end attached to the power supply, the charging cable (shown in figure 1 item 10 defined in paragraphs [0037] –[0038] as an electric line which forms a charging cable. Figure 1 shows charging cable item 10 has a first end item 18 connected to a power supply and a second end item 20). 
Remisch teaches comprising: a jacket along a length of the charging cable (shown in figure 1 item 30 defined in paragraph [0046] wherein a jacket is interpreted as a sheathed layer). 
Remisch teaches a charging conductor within the jacket (shown in figure 3 item 16 defined in paragraph [0040] interpreted as a conductive lead 16 ).
(shown in figure 1 item 24 interpreted as a cooling duct). 
Remisch teaches a coolant return path within the jacket, but not within a conduit, that at least partially surrounds the charging conductor (figure 3 shows a wherein cavity 32 forms a return flow line for the cooling medium 28).
Remisch teaches a connector attached to the second end of the charging cable, the connector comprising a chamber communicating with the coolant conduit, wherein the charging conductor is exposed within the chamber (shown in figure 4 item 20 wherein a connector is interpreted as a plug attached to the second end of the charging cable. Paragraph [0051] teaches wherein the plug can have a chamber communicating with the coolant conduit, interpreted as an opening which the cooling medium is conducted out of).

Regarding claim 2, Remisch teaches the charging system of claim 1, further comprising a cooling system connected to the charging cable, the cooling system being configured to pump a coolant through the cooling conduit in the charging cable (paragraph [0047] teaches wherein a cooling medium is pumped through the system). 


Regarding claim 4, Remisch teaches the charging system of claim 2, wherein the coolant directly contacts the charging conductor within the chamber figure 3 shows a wherein cavity 32 forms a return flow line for the cooling medium 28).



Regarding claim 7, Remisch teaches the charging system of claim 1, wherein the coolant conduit does not contact the charging conductor (shown in figure 3 wherein the conduit item 28 does not touch the conductor item 16).

Regarding claim 8, Remisch teaches the charging system of claim 1, wherein the charging conductor does not contain a thermal barrier (paragraph [0038] teaches wherein a thermal barrier interpreted as an insulation layer is spaced away from the lead interpreted as a conductor).
 
Regarding claim 9, Remisch teaches the charging system of claim 1, wherein the jacket is made from a plastic material (paragraph [0003] teaches wherein the material for sheathing is made from plastic)

Regarding claim 10, Remisch teaches a charging cable for electric car (shown in figure 1 item 10 defined as a charging cable).
Remisch teaches comprising: a conductor having an outer surface (shown in figure 1 item 30 defined in paragraph [0046] wherein a jacket is interpreted as a sheathed layer). 
Remisch teaches a conduit configured to transport coolant through the charging cable (shown in figure 1 item 24 interpreted as a cooling duct). 
Remisch teaches a jacket encasing the conductor and the conduit (shown in figure 3 item 16 defined in paragraph [0040] interpreted as a conductive lead 16 ). 
Remisch teaches a coolant return path, the coolant return path being defined by the free space within the jacket between the conductor and the conduit (figure 3 shows a wherein a free space is defined as a cavity 32 forms a return flow line for the cooling medium 28).
Remisch teaches a cable connector configured to connect the charging cable to an electric car (paragraph [0037] teaches wherein the electric line arrangement 10 forms a charging cable for a motor vehicle 12 and connects the motor vehicle 12 to a charging station 14 in order to charge an electric energy store of the motor vehicle 12 correspondingly at the charging station 14).
Remisch teaches a coolant return disposed within the cable connector and connected to the conduit, the coolant return having an opening to the coolant return path such that the conduit, coolant return path, and the coolant return are in fluid communication (shown in figure 4 item 20 wherein a connector is interpreted as a plug attached to the second end of the charging cable. Paragraph [0051] teaches wherein the plug can have a chamber communicating with the coolant conduit, interpreted as an opening which the cooling medium is conducted out of).
Remisch teaches wherein the outer surface of the conductor is at least partially exposed in the coolant return path, and wherein coolant flowing through the coolant return path contacts at least a part of the outer surface of the conductor (figure 3 shows a wherein cavity 32 forms a return flow line for the cooling medium 28).

Regarding claim 12, Remisch teaches the charging system of claim 10, wherein at least a part of the outer surface of the conductor is directly exposed within the coolant return path (figure 3 shows a wherein cavity 32 forms a return flow line for the cooling medium 28).

Regarding claim 13, Remisch teaches charging system of claim 10, wherein the conductor does not contain a thermal barrier (paragraph [0038] teaches wherein a thermal barrier interpreted as an insulation layer is spaced away from the lead interpreted as a conductor).

Regarding claim 14, Remisch teaches charging system of claim 10, wherein the charging connector does not contain a thermal barrier (paragraph [0038] teaches wherein a thermal barrier interpreted as an insulation layer is spaced away from the lead interpreted as a conductor).

Regarding claim 15, Remisch teaches charging system of claim 10, wherein the conduit does not contact the charging conductor (shown in figure 3 wherein the conduit item 28 does not touch the conductor item 16). 

Regarding claim 16, Remisch teaches connector for a charging cable for an electric vehicle (figure 1 item 20 defined as a plug)
Remisch teach comprising: a conductor (shown in figure 3 item 16 defined in paragraph [0040] interpreted as a conductive lead 16).
Remisch teaches a charging connector connected to the conductor, the charging connector configured to mate with a charging port (shown in figure 1 wherein the charging connector item 20 is connected to the conductor item 16 which is housed within the cable item 22, the charging connector is configured to mate with a charging port shown on a vehicle item 12). 
Remisch teaches a chamber surrounding at least a part of the charging connector, the chamber having a first opening and a second opening (paragraph [0020] teaches wherein the plug-type connector has an opening which is connected to the coolant duct in order to discharge the cooling fluid from the electric line arrangement).
Remisch teaches a conduit configured to transport a fluid, the conduit connected to the first opening such that the chamber and the conduit are in fluid communication (paragraph [0020] teaches wherein the plug-type connector has an opening which is connected to the coolant duct in order to discharge the cooling fluid from the electric line arrangement). 
Remisch teaches and a structure encasing the chamber, the conduit, the conductor and at least a part of the charging connector, the structure forming a pathway that is defined by the free space between the chamber, the conduit, the conductor, and at least a part of the charging connector, the (shown in figure 1 item 30 defined in paragraph [0046] wherein a jacket is interpreted as a sheathed layer).
Remisch teaches wherein fluid flowing within the chamber can contact at least a part of the charging connector (figure 3 shows a wherein cavity 32 forms a return flow line for the cooling medium 28).

Regarding claim 18, Remisch teaches the charging system of claim 16, wherein the conduit does not contact the conductor (shown in figure 3 wherein the conduit item 28 does not touch the conductor item 16). 
 
Regarding claim 19, Remisch teaches the charging system of claim 16, wherein the conductor does not contain a thermal barrier (paragraph [0038] teaches wherein a thermal barrier interpreted as an insulation layer is spaced away from the lead interpreted as a conductor). 

Regarding claim 20, Remisch teaches the charging system of claim 16, wherein the charging connector does not contain a thermal barrier (paragraph [0038] teaches wherein a thermal barrier interpreted as an insulation layer is spaced away from the lead interpreted as a conductor).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Remisch (U.S. 20170144558) in view of Dyer (U.S. 2012/0043935).

Regarding claim 3, Remisch teaches the charging system of claim 2, but does not explicitly teach wherein the cooling system is configured to remove heat from the coolant through a refrigeration process.
	Dyer teaches wherein the cooling system is configured to remove heat from the coolant through a refrigeration process (defined in paragraph [0035] wherein a refrigeration unit 66 is used to cool the heated coolant for reuse. Dyer teaches in paragraph [0053] wherein  refrigeration unit 66 may be provided in rapid charging station 60 for further cooling the air or oil used to cool battery 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Remisch reference with the refrigeration system of the Dyer reference so that the coolant may be cooled by refrigeration to decrease the heat in the system. 
The suggestion/motivation for combination can be found in the Dyer reference in paragraph [0035] wherein decreasing the heat in the system is taught. 

Regarding claim 5, Remisch teaches the charging system of claim 2, but does not explicitly teach wherein the coolant is a dielectric oil. 
Dyer teaches wherein the coolant is dielectric oil (defined in paragraph [0053] wherein an oil may be used as a coolant). 

The suggestion/motivation for combination can be found in the Dyer reference in paragraph [0035] wherein decreasing the heat in the system is taught.

Claims 6, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Remisch (U.S. 20170144558) in view of Krucinski (U.S. 20200369167).

Regarding claim 6, Remisch teaches the charging system of claim 1, but does not explicitly teach wherein the charging conductor is sized to carry at least 2000 amps of direct current.
	Krucinski teaches wherein the charging conductor is sized to carry at least 2000 amps of direct current (defined in paragraph [0030] wherein the charging cable 108 can be sized to accommodate the delivery of around 1 kilo -amp (kA) to around 5 kA of electrical power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Remisch reference with the current capacity of the Krucinski reference so that the charging cable may accommodate vehicles of various sizes. 
The suggestion/motivation for combination can be found in the Krucinski reference in paragraph [0003] wherein charging large capacity vehicles is taught. 

Regarding claim 11, Remisch teaches the charging system of claim 10, but does not explicitly teach wherein the conductor is sized to carry at least 2000 amps of direct current. 
(defined in paragraph [0030] wherein the charging cable 108 can be sized to accommodate the delivery of around 1 kilo -amp (kA) to around 5 kA of electrical power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Remisch reference with the current capacity of the Krucinski reference so that the charging cable may accommodate vehicles of various sizes. 
The suggestion/motivation for combination can be found in the Krucinski reference in paragraph [0003] wherein charging large capacity vehicles is taught.

Regarding claim 17, Remisch teaches the charging system of claim 16, but does not explicitly teach wherein the conductor is sized to carry at least 2000 amps of direct current
	Krucinski teaches wherein the charging conductor is sized to carry at least 2000 amps of direct current (defined in paragraph [0030] wherein the charging cable 108 can be sized to accommodate the delivery of around 1 kilo -amp (kA) to around 5 kA of electrical power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Remisch reference with the current capacity of the Krucinski reference so that the charging cable may accommodate vehicles of various sizes. 
The suggestion/motivation for combination can be found in the Krucinski reference in paragraph [0003] wherein charging large capacity vehicles is taught.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Lopez; Juan et al.	US 20160221458
Fuhrer; Thomas	US 20200317070
MYERS; Eric et al.	US 20180290558
Sugiura; Akehito	US 20160089996
FUHRER; Thomas et al.	US 20190131035
Woo; Yee Shan et al.	US 9701210
Fuehrer; Thomas et al.	US 10675988
Ramos; Sergio et al.	US 6396241
NOOK; Jonathan Lewis et al.	US 20200028368.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859